Citation Nr: 0628252	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for benign prostatic 
hypertrophy.

2.  Entitlement to a compensable (initial) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972 and from June 1984 to November 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision.  The veteran testified 
before the Board in May 2006.  

In the July 2003 decision, the RO had also denied service 
connection for conjunctivitis.  The Board notes that the RO 
clarified in a December 2004 corrected statement of the case 
that this issue is not on appeal.


FINDINGS OF FACT

1.  In April 2005, the veteran withdrew his appeal concerning 
the claim for service connection for benign prostatic 
hypertrophy.

2.  Bilateral hearing loss is manifested by hearing acuity 
level III in the right ear and hearing acuity level II in the 
left ear in April 2004; by hearing acuity level I in the 
right ear and hearing acuity level I in the left ear in 
October 2004; and by hearing acuity level II in the right ear 
and hearing acuity level II in the left ear in July 2005.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for service connection for benign prostatic hypertrophy are 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2005).

2.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed appeal

The Board will dismiss the claim for service connection for 
benign prostatic hypertrophy.

VA's Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
that are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  The Board shall make final decisions on such 
appeals, based on the entire record in proceedings and on 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  Also, a substantive appeal may 
be withdrawn in writing at any time prior to a Board's 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204(c).  Such withdrawal of the appeal must be 
on the record at a hearing or in writing.  38 C.F.R. § 
20.204(a).

Here, the RO denied a claim for service connection for benign 
prostatic hypertrophy (recurrent prostate condition) in July 
2003.  The veteran filed a notice of disagreement in 
September 2003, and the RO issued a statement of the case in 
April 2004 (and a corrected statement of the case in December 
2004).  The veteran timely filed a substantive appeal in May 
2004.  But in April 2005, the veteran's representative 
withdrew the appeal of the benign prostatic hypertrophy claim 
with the veteran's consent.  Also, the veteran reiterated his 
desire to withdraw his appeal of this issue at his May 2006 
hearing before the Board.  Since the veteran has withdrawn 
his appeal of this issue, there remain no allegations of 
errors of fact or law for appellate consideration as to this 
issue.  The Board therefore has no jurisdiction to review the 
issue and must dismiss this appeal.

Claim on appeal

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in September 2003; a 
July 2003 rating decision; a statement of the case in April 
2004; and a corrected statement of the case in December 2004.  
These documents discussed specific evidence, the legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (an August 2005 
supplemental statement of the case).  The Board notes that VA 
also sent the veteran additional post-decisional 
correspondence in April 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran has 
referred to a VA examination that was conducted in December 
2004.  However, all VA medical records from around that date 
range have been obtained, and it appears that the veteran is 
actually referring to November 2004 audiological consultation 
in connection with issuance of a right ear hearing aid.  
There is no reason to believe that any additional records are 
missing.  The appellant has not referred to any additional, 
unobtained, relevant evidence.  Thus, VA has satisfied both 
the notice and duty to assist provisions of the law.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the rating initially assigned for 
his disability by the July 2003 RO decision that first 
awarded service connection for bilateral hearing loss.  Thus, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999). 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the usual method.

On a March 2002 separation audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
55
LEFT
20
15
15
45
60

Speech recognition ability does not appear to have been 
tested.  As a result, the Board is unable to review these 
pure tone thresholds in light of Table VI under 38 C.F.R. 
§ 4.85.  However, even if the Board were to consider Table 
VIa under 38 C.F.R. § 4.85, which does not refer to speech 
discrimination testing, hearing acuity would be Level I in 
each ear.  Nevertheless, there is ample additional post-
service evidence that enables the Board to review the 
veteran's bilateral hearing loss under the legally 
appropriate criteria.

On VA audiological examination in April 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
60
LEFT
15
10
10
35
60

Speech recognition ability was 80 percent for the right ear 
and 88 percent for the left ear.  These results warrant 
findings of hearing acuity level III in the right ear and 
hearing acuity level II in the left ear under Table VI of 38 
C.F.R. § 4.85.  This produces a 0 percent rating under Table 
VII of 38 C.F.R. § 4.85.

On VA audiological evaluation in October 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
40
65
LEFT
10
5
0
25
55

Speech recognition ability was 100 percent bilaterally.  
However, because of decrease in hearing sensitivity in the 
high frequencies since the previous audiogram, the examining 
audiologist recommended a hearing aid for the veteran's right 
ear for daytime usage.  (The hearing aid was issued in 
November 2004.)  Despite the recommendation for a right ear 
hearing aid, these results warrant findings of hearing acuity 
level I in the right ear and hearing acuity level I in the 
left ear under Table VI of 38 C.F.R. § 4.85.  This produces a 
0 percent rating under Table VII of 38 C.F.R. § 4.85.

On VA audiological examination in July 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
40
60
LEFT
15
10
0
25
50

Speech recognition ability was 88 percent bilaterally.  These 
results warrant findings of hearing acuity level II in the 
right ear and hearing acuity level II in the left ear under 
Table VI of 38 C.F.R. § 4.85.  This produces a 0 percent 
rating under Table VII of 38 C.F.R. § 4.85.

Thus, by application of the specific numerical criteria of 38 
C.F.R. § 4.85, the veteran's service-connected bilateral 
hearing loss warrants only a 0 percent rating at all times 
since the effective date of service connection.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim for an increased rating.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).




ORDER

The appeal of the claim for service connection for benign 
prostatic hypertrophy has been withdrawn and is therefore 
dismissed.

A compensable (initial) rating for bilateral hearing loss is 
denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


